Opinión disidente emitida por la
Juez Asociada Señora Naveira de Rodón.
I — I
A los propósitos de esta opinión, los hechos están correcta-mente expuestos en la Parte I de la opinión mayoritaria, por lo cual nos referimos a lo allí narrado.
En el día de hoy la mayoría de este Tribunal ha confirmado la sentencia de instancia al resolver “que el arresto efectuado por el policía de Veteranos fue legal y que el registro incidental del apelante fue válido”. Opinión mayoritaria, pág. 193. Fundamenta su determinación en la conclusión de que el Sr. Roberto Alonso Vázquez, “policía” de la Administración de Veteranos (Veteranos), en el desempeño de sus funciones actúa como un “funcionario del orden público de carácter limitado” y no como un ciudadano particular, por lo que puede actuar de acuerdo con las disposicio-nes de nuestra Regla 11 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Disentimos.
*194I — l
El análisis de la mayoría gira en torno a las disposiciones de 38 U.S.C. see. 218.(1) A pesar de que ubica correctamente el estatuto aplicable, el análisis mayoritario es incorrecto. Veamos.
*195La sec. 218(b)(1)(C), 38 U.S.C., es la que faculta a los “policías” de Veteranos a efectuar arrestos. Escuetamente señala que, sujeto a la reglamentación establecida por el Administrador de Veteranos, los “policías” de dicha administración pueden efectuar arrestos dentro de la propiedad de esa agencia por violación a las leyes federales o a la reglamentación aplicable de la propia administración. 38 U.S.C. sec. 218(b)(1)(C).
Antes de ser enmendada en 1984, 38 U.S.C. see. 218 (ed. 1979) establecía, en lo pertinente a la facultad de los “policías” de Veteranos para efectuar arrestos, lo siguiente:

*196
See. 218. Standards of conduct and arrests for crimes at hospitals, domiciliaries, cementeries, and other Veterans’ Administration reservations.

(3) empower officers or employees of the Veterans’ Administration who have been duly authorized to perform investigative'functions to act as special investigators and to carry firearms, whether on Federal property or in travel status. Such special investigators shall have, while on real property under the charge and control of the Veterans’ Administration, the power to enforce Federal laws for the protection of persons and property and the power to enforce rules and regulations issued under subsection (a)(1) of this section. Any such special investigator may make an arrest with or without a warrant for any offense committed upon such property in his presence or if he has reasonable ground to believe (A) the offense constitutes a felony under the laws of the United States, and (B) that the person to be arrested is guilty of that offense. (Enfasis suplido.)
El inciso antes citado tenía un lenguaje similar al de nuestra Regla 12 de Procedimiento Criminal, 34 L.ER.A. Ap. II, en lo que a la capacidad para arrestar se refiere. (2)
El lenguaje de 38 U.S.C. see. 218 fue enmendado, pero no con el propósito de concederle una mayor facultad de arresto a los “investigadores” de Veteranos. Las enmiendas aprobadas tenían otros fines. En el caso particular del inciso (a)(3) de dicha sección, según surge del historial legislativo, la razón de la enmienda fue la siguiente:
Subsection (a)(3) also refers to the authority of police officers to make arrests. As presently written, this subsection authorizes arrests for offenses committed in the “presence” of a “special investigator”. However, if the offense is not committed in the *197“special investigator’s” presence, an arrest may be made only if the offense constitutes a felony and if the arresting officer reasonably believes the person to be guilty of the violation. The latter condition, reasonable belief that a person to be arrested is guilty of an offense, is actually a prerequisite to all arrests under the Constitution of the United States, although it is not identically stated. The committee believes that VA police officers, like any other police officers, are bound by the standards set forth in the Constitution as to what constitutes probable cause to make an arrest. The committee, therefore, believes this language is unnecessary. (Enfasis suplido.) 1984 U.S. Code Cong. & Admin. News 4382, 4386.
De la lectura del historial legislativo se desprende que la razón para enmendar la redacción de 38 U.S.C. sec. 218(a)(3) fue el hecho de que lo allí expuesto se entendió innecesario debido a que se reconoció que los policías de Veteranos, por ser empleados de una agencia gubernamental, vienen obligados a salvaguardar en materia de arrestos los derechos constitucionales de las personas con quienes intervengan. La enmienda no tuvo el propósito de ampliar la capacidad de actuación de estos policías al momento de arrestar.
Es ésta la única diferencia de dicha disposición con nuestra Regla 12 de Procedimiento Criminal, supra.(3) La discutida see. 218, 38 U.S.C., según enmendada en su totalidad, establece específicamente los límites de la autoridad de los policías de Veteranos. Su autoridad para arrestar surge de esta disposición y a ella habrá de acudirse para determinar si la actuación de estos policías fue correcta o no.
En 38 U.S.C. see. 218 (b)(1)(A) se establece que los policías de Veteranos pueden actuar para hacer cumplir las leyes federales, las reglas de conducta a seguir dentro de las propiedades de Veteranos y las leyes de vehículos y tránsito de un estado o gobierno local dentro de cuya jurisdicción se encuentre localizada la propiedad de Veteranos. En este último caso sólo podrán actuar *198mediante autorización expresa concedida por una ley local o estatal. 38 U.S.C. sec. 218(b)(1)(B). Para cumplir con esta función se les otorgó poder para arrestar exclusivamente bajo las circuns-tancias siguientes: mientras se hallen en la propiedad de Vetera-nos, por la violación de una ley federal o de cualquier regla de conducta a seguir dentro de la propiedad de Veteranos. 38 U.S.C. sec. 218(b)(1)(C). Cuando se trate de la violación de las leyes locales o estatales de vehículos y tránsito, sólo podrán expedir citaciones, no arrestar. 38 U.S.C. sec. 218(b)(1)(B).
En el caso de autos, el apelante fue arrestado por poseer sustancias controladas e intentar entrar con ellas al Hospital de Veteranos. Una vez arrestado, el policía de Veteranos lo entregó a la Policía estatal. (4) Posteriormente, fue acusado por violación al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404. El arresto efectuado por el policía del hospital fue por violación al reglamento promulgado por el Administrador de Veteranos, que prohíbe que se introduzca o se posea sustancias controladas (narcóticos) o alcohol en las propiedades bajo su administración. 38 C.F.R. sec. 1.218(a)(7) (1990). (5) La violación a *199esta disposición constituye un delito menos grave punible con multa de quinientos dólares ($500). Además, un juez o magistrado de la Corte de Distrito de Estados Unidos podría imponer un término de prisión que no excederá de seis (6) meses. 38 C.F.R. sec. 1.218(b)(18) (1990).
Posteriormente, debido a que el delito imputado también es punible bajo nuestro ordenamiento, el acusado apelante fue entregado, junto con la evidencia ocupada, a la Policía estatal para que fuera procesado en nuestra jurisdicción. (6)
Para sostener la validez de un arresto así efectuado, el policía debe actuar en conformidad con el estatuto que le dio la autoridad para arrestar. Según el estatuto federal, el policía de Veteranos venía obligado a salvaguardar los derechos constitucionales del acusado. Dicho estatuto le confiere rango de funcionario del orden público con carácter limitado a las actuaciones allí prescritas. En situaciones como la de autos, puede arrestar cuando un delito de los allí especificados se ha cometido en su presencia. A pesar de ser funcionario del orden público para efectos de su actuación como policía de Veteranos, las circunstancias en que puede arrestar son más restringidas que las permitidas a otros funcio-narios federales del orden público.
De acuerdo con los hechos del caso de autos, según relatados en la opinión mayoritaria, el policía de Veteranos arrestó ilegal-mente al acusado apelante. Actuó movido por lo que él mismo calificó de una conducta “sospechosa” por parte del acusado. Debido a esto lo detuvo, lo registró a la fuerza y, luego de haberlo registrado según su propia declaración, procedió a ponerlo bajo arresto y a hacerle las advertencias de rigor. Al así actuar, incumplió con los requisitos exigidos por el estatuto que lo facultó para arrestar. 38 U.S.C. sec. 218(b)(1)(C). Estamos entonces ante un registro ilegal, por lo que la evidencia incautada no puede utilizarse en el proceso contra el acusado.
*200h — t I — i I — I
Concluido lo anterior, y aun cuando hubiésemos concluido lo contrario, no es permisible resolver que los policías de Veteranos son funcionarios del orden público para efectos de nuestra Regla 11 de Procedimiento Criminal, supra. Nos explicamos.
Atribuirle a estos policías la capacidad de funcionarios del orden público según nuestra Regla 11 de Procedimiento Criminal, supra, es concederle una facultad expresamente vedada por el estatuto federal que les dio autoridad para arrestar. La see. 218(b)(1)(A), (B) y (C), 38 U.S.C., dispone.que los policías de Veteranos pueden poner en vigor únicamente leyes federales o reglamentos promulgados por el Administrador de Veteranos de acuerdo con los poderes que se le han delegado. Como ya hemos indicado, sólo pueden poner en vigor, mientras se hallen en su jurisdicción, leyes estatales o locales referentes a vehículos y tránsito. En este caso podrán actuar únicamente mediante auto-rización expresa concedida por una ley local o estatal. Su autori-dad para arrestar se limita exclusivamente a aquellos casos en que se haya violado una ley federal o un reglamento de Veteranos. En casos de violación a las leyes de vehículos y tránsito, una vez autorizados a actuar sólo pueden expedir citaciones, pero no arrestar. No tienen facultad para arrestar como- funcionarios federales cuando se haya violado alguna otra ley estatal o local.
La mayoría de este Tribunal, por fíat judicial, ha extendido la capacidad de los policías de Veteranos para actuar en situaciones que la propia ley federal ha excluido. Dentro de nuestra jurisdic-ción, y para propósitos de nuestras leyes, los policías de Veteranos sólo pueden arrestar como personas particulares. Regla 12 de Procedimiento Criminal, supra. No tenemos facultad para exten-derles un reconocimiento de funcionarios del orden público y permitirles actuar como tales en nuestra jurisdicción.
Si se planteara que el Sr. Roberto Alonso Vázquez actuó como persona particular al arrestar al acusado apelante, sería claro que incumplió con los requisitos de nuestra Regla 12 de Procedimiento Criminal, supra, por lo que estaríamos ante un arresto ilegal.
*201Por todo lo antes expuesto, procede revocar la sentencia apelada.

(1) 38 U.S.C. see. 218, según enmendado, establece lo siguiente:

“See. 218. Security and law enforcement on property under the jurisdiction of the Veterans’ Administration

“(a)(1) The Administrator shall prescribe regulations to provide for the maintenance of law and order and the protection of persons and property on land and in buildings under the jurisdiction of the Veterans’ Administration and not under the control of the Administrator of General Services (hereinafter in this section referred to as ‘Veterans’ Administration property’).
“(2) Such regulations shall include—
“(A) rules for conduct on Veterans’ Administration property; and
“ (B) the penalties, within the limits specified in paragraph (3) of this subsection, for violations of such rules.
“(3) Whoever violates any rule prescribed under paragraph (2)(A) of this subsection shall be fined not more than $500 or imprisoned not more than six months (or such lesser amount or period of time as the Administrator prescribes in the regulations prescribed under this subsection), or both.
“(4) The rules prescribed under clause (A) of paragraph (2) of this subsection, together with the penalties for violations of such rules, shall be posted conspicuously on property to which they apply.
“(5) The Administrator shall consult with the Attorney General before prescribing regulations under this subsection.
“(b)(1)(A) Veterans’ Administration employees who are Veterans’ Administration police officers shall, with respect to acts occurring on Veterans’ Administration property, enforce—
“(i) Federal laws;
“(ii) the rules prescribed under subsection (a)(2)(A) of this section; and
“(iii) subject to subparagraph (B) of this paragraph, traffic and motor vehicle laws of a State or local.government within the jurisdiction of which such Veterans’ Administration property is located.
“(B) A law described in clause (iii) of subparagraph (A) of this paragraph may be enforced under such clause only as authorized by an express grant of authority under applicable State or local law. Any such enforcement shall be by the issuance of a citation for violation of such law.
“(C) Subject to regulations prescribed under paragraph (2) of this subsection, a Veterans’ Administration police officer may make arrests on Veterans’ Administration property for a violation of a Federal law or any rule prescribed under subsection (a)(2)(A) of this section.
“(2) The Administrator shall prescribe regulations with respect to Veterans’ Administration police -officers. Such regulations shall include—
“(A) policies with respect to the exercise by Veterans’ Administration police officers of the enforcement and arrest authorities provided by paragraph (1) of this subsection;
“(B) the scope and duration of training that is required for Veterans’ Administration police officers, with particular emphasis on dealing with situations involving patients; and
“(C) rules limiting the carrying and use of weapons by Veterans’ Administration police officers.
*195“(3) The Administrator shall consult with the Attorney General before prescribing regulations under clause (A) of paragraph (2) of this subsection.
“(4) Rates of basic pay for Veterans’ Administration police officers may be increased by the Administrator under section 4107(g) of this title.
“(c)(1) The Administrator may pay an allowance under this subsection for the purchase of uniforms to any Veterans’ Administration police officer who is required to wear a prescribed uniform in the performance of official duties.
“(2) The amount of the allowance that the Administrator may pay under this subsection—
“(A) may be based on estimated average costs or actual costs;
“(B) may vary by geographic regions; and
“(C) except as provided in paragraph (3) of this paragraph, may not exceed $200 in a fiscal year for any police officer.
“(3)(A) The amount of an allowance under this subsection may be increased to an amount up to $400 for not more than one fiscal year in the ease of any Veterans’ Administration police officer. In the case of a person who is appointed as a Veterans’ Administration police officer on or after the date on which the Administrator initially exercises the authority granted by this paragraph, an allowance in an amount established under this paragraph shall be paid at the beginning of such person’s employment as such an officer. In the case of any other Veterans’ Administration police officer, an allowance in an amount established under this paragraph shall be paid upon the request of the officer.
“(B) A police officer who resigns as a police officer less than one year after receiving an allowance in an amount established under this paragraph shall repay to the Veterans’ Administration a pro rata share of the amount paid, based on the number of months the officer was actually employed as such an officer during the twelve-month period following the date on which such officer began such employment or the date on which the officer submitted a request for such allowance, as the case may be.
“(4) An allowance may not be paid to a Veterans’ Administration police officer under this subsection and under section 5901 of title 5 for the same fiscal year.
“(d) The Administrator shall furnish Veterans’ Administration police officers with such weapons and related equipment as the Administrator determines to be necessary and appropriate.
“(e) With the permission of the head of the agency concerned, the Administrator may use .the facilities and services of Federal, State, and local law enforcement agencies when it is economical and in the public interest to do so.”


(2) Nuestra Regla 12 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone lo siguiente:

“REGLA 12. ARRESTO POR PERSONA PARTICULAR

“Una persona particular podrá arrestar a otra:
“(a) Por un delito cometido o que se hubiere intentado cometer en su presencia. En este caso deberá hacerse el arresto inmediatamente.
“(b) Cuando en realidad se hubiere cometido un delito grave (felony) y dicha persona tuviere motivos fundados para creer que la persona arrestada lo cometió.”


(3) No es necesario que consideremos en este momento si al efectuar un arresto un ciudadano particular viene obligado a salvaguardar los derechos constitucionales, si algunos, del individuo arrestado ni qué efecto tendría el que no lo hiciese sobre cualquier procedimiento realizado posteriormente por el Estado.


(4) Por no ser necesario para la discusión que nos ocupa, no entraremos a considerar el aspecto jurisdiccional territorial.


(5) Esta sección establece lo siguiente:
“Sec. 1.218 — Security and law enforcement at VA facilities
“(á) Authority and rules of conduct. Pursuant to 38 U.S.C. 218, the following rules and regulations apply at all property under the charge and control of the VA (and not under the charge and control of the General Services Administration) and to all persons entering in or on such property. The head of the facility is charged with the responsibility for the enforcement of these rules and regulations and shall cause these rules and regulations to be posted in a conspicuous place on the property.
“(7) Alcoholic beverages and narcotics. Operating a motor vehicle on property by a person under the influence of alcoholic beverages, narcotic drugs, hallucinogens, marijuana, barbiturates, or amphetamines is prohibited. Entering property under the influence of any narcotic drug, hallucinogen, marijuana, barbiturate, amphetamine, or alcoholic beverage (unless prescribed by a physician) is prohibited. . . . The introduction or possession of alcoholic beverages or any narcotic drug, hallucinogen, marijuana, barbiturate, and amphetamine on property is prohibited, except for liquor or drugs prescribed for use by medical authority for medical purposes. Provided such possession is consistent with the laws of the State in which the facility is located, liquor may be used and maintained in quarters assigned to employees as their normal abode, and away from the abode with the written consent of the head of the facility which specifies a special occasion for use and limits the area and period for the authorized use.” 38 C.F.R. sec. 1.218(a)(7) (1990).


(6) En nuestra jurisdicción fue acusado de infringir las disposiciones del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404, lo cual constituye delito grave.